--------------------------------------------------------------------------------

Exhibit 10.2
 

BILL OF SALE
AND
ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”), is made
and entered into effective as of this 31st day of December, 2008, by and among
DCA OF HYATTSVILLE, LLC, a Maryland limited liability company (“Purchaser”), and
ST. THOMAS MORE DIALYSIS CENTER, LLC, a Maryland limited liability company
(“Seller”).


WHEREAS, the Seller and the Purchaser are parties to an Asset Purchase Agreement
dated as of December 31, 2008 (the “Purchase Agreement”) whereby (i) Seller has
agreed to sell, convey, transfer, assign and deliver to the Purchaser the
Acquired Assets (as defined in the Purchase Agreement), and Seller has agreed to
assign and the Purchaser has agreed to assume, the Assumed Liabilities (as
defined in the Purchase Agreement);


WHEREAS, all capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Purchase Agreement.


NOW THEREFORE, pursuant to the Purchase Agreement, and in consideration of the
mutual promises, covenants and agreements therein and hereinafter set forth and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


1.           Bill of Sale.
 
  (a)           Seller hereby sells, assigns, conveys, transfers, sets over and
delivers to the Purchaser all of Seller’s right, title and interest in and to
the Acquired Assets, free and clear of all Liens, to have and to hold such
Acquired Assets into the Acquiring Entity, its respective successors and
assigns, forever.
 
  (b)           The Seller warrants that it has good, valid and marketable title
to all of the Acquired Assets, free and clear of any and all Liens, and hereby
covenants and agrees to defend the transfer, sale, assignment and delivery of
such Acquired Assets to the Purchaser against each and every claim of superior
title, right or interest therein or thereto.
 
  (c)           Notwithstanding anything contained herein, Purchaser is not
purchasing from the Seller nor receiving from Seller any of the Excluded Assets
as set forth in Section 1.3 of the Purchase Agreement.


2.           Assignment and Assumption of Assumed Liabilities.
 
  (a)           Seller hereby assigns to Purchaser, its respective successors
and assigns, and the Purchaser hereby assumes, in accordance with the terms and
conditions of the Purchase Agreement, the Assumed Liabilities.
 
  (b)           In the event that Seller and or the Purchaser determines after
execution of this Agreement that one or more contract or agreement between
Seller and any third party necessary to operate the Acquired Assets was not
designated as an Assumed Agreement (each and “Omitted Agreement”), and the
parties consent in writing to the assignment and assumption of such Omitted
Agreement, which consent shall not be unreasonably withheld, then such Omitted
Agreement shall be deemed assigned by Seller to the Purchaser as of the Closing
Date.
 

--------------------------------------------------------------------------------


 
  (c)           Notice of the assignment under this Agreement may be given at
the option of either party to all parties to the Assumed Agreements (other than
Seller) or to such parties’ duly authorized agents.


  (d)           The assumption by the Purchaser of any Assumed Liabilities shall
not enlarge the rights of any third party with respect to any Assumed
Liabilities, nor shall it prevent the Purchaser, with respect to any party other
than Seller, from contesting or disputing any Assumed Liability, provided that
such contest or dispute shall not expose Seller to any additional cost or
liability under the Assumed Liabilities.


3.           Consummation of Purchase Agreement.  This Agreement is intended to
evidence the consummation of the sale by Seller and the purchase by the
Purchaser of the Acquired Assets, and the assignment by Seller and the
assumption by the Purchaser of the Assumed Liabilities contemplated by the
Purchase Agreement.  Seller and the Purchaser, by their execution of this
Agreement, each hereby acknowledges and agrees that neither the representations
and warranties nor the rights and remedies of any party under the Purchase
Agreement shall be deemed to be enlarged, modified or altered in any way by this
Agreement.  Any inconsistencies or ambiguities between this Agreement and the
Purchase Agreement shall be resolved in favor of the Purchase Agreement.


4.           Payments Received.  Any payment that may be received by the Seller
to which any of the Purchaser is entitled by reason of this Agreement or the
Purchase Agreement shall be received by the Seller as trustee for the Purchaser,
and will be delivered promptly to the Purchaser, and any payment that may be
received by the Purchaser to which Seller is entitled by reason of this
Agreement or the Purchase Agreement shall be received by Purchaser as trustee
for the Seller, and will be delivered promptly to Seller.


5.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.


6.           Further Assurances.  After the Closing Date, each party will from
time to time, at the other party’s request and without further cost to the party
receiving the request, execute and deliver to the requesting party such other
instruments and take such other action as the requesting party may reasonably
request so as to enable it to exercise and enforce its rights under, and fully
enjoy the benefits and privileges with respect to, this Agreement and to carry
out the provisions and purposes hereof.


7.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Maryland applicable to agreements
made and to be performed in that State without giving effect to conflicts of law
principles.


8.           Counterparts.  This Agreement may be signed in any number of
counterparts and all such counterparts shall be read together and construed as
one and the same document.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Bill of Sale and Assignment and Assumption Agreement
has been executed as of the 31st day of December, 2008.





 
SELLER:
           
ST. THOMAS MORE DIALYSIS CENTER, LLC
 
a Maryland limited liability company
           
By:  G&L SENIOR CARE PROPERTIES, LLC,
   
a Nevada limited liability company
   
Its:  Managing Member
             
By:
/s/ Steven D. Lebowitz
       
Steven D. Lebowitz, Managing Director
           
By:
M&J HYATTSVILLE, LLC,
   
a Maryland limited liability company
   
Its:  Member
               
By:
/s/ Matthew W. Neiswanger
       
Matthew W. Neiswanger, Manager
 

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Bill of Sale and Assignment and Assumption Agreement
has been executed as of the 31st day of December, 2008.





 
PURCHASER:
         
DCA OF HYATTSVILLE, LLC
 
a Maryland limited liability company
         
By:
/s/ Stephen W. Everett
     
Stephen W. Everett
     
President
 

 